Exhibit 10.1

ADVISORY AGREEMENT

AMONG

BLACKSTONE REAL ESTATE INCOME TRUST, INC.,

BREIT OPERATING PARTNERSHIP, L.P.,

AND

BX REIT ADVISORS L.L.C.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

Definitions

     1   

2.

 

Appointment

     4   

3.

 

Duties of the Adviser

     4   

4.

 

Authority of Adviser

     5   

5.

 

Bank Accounts

     6   

6.

 

Records; Access

     6   

7.

 

Limitations on Activities

     6   

8.

 

Other Activities of the Adviser

     6   

9.

 

Relationship with Directors and Officers

     8   

10.

 

Management Fee

     8   

11.

 

Expenses

     8   

12.

 

Other Services

     10   

13.

 

Reimbursement to the Adviser

     10   

14.

 

No Joint Venture

     10   

15.

 

Term of Agreement

     10   

16.

 

Termination by the Parties

     10   

17.

 

Assignment to an Affiliate

     10   

18.

 

Payments to and Duties of Adviser Upon Termination

     11   

19.

 

Indemnification by the Company and the Operating Partnership

     11   

20.

 

Indemnification by Adviser

     11   

21.

 

Non-Solicitation

     11   

22.

 

Miscellaneous

     12   

23.

 

Initial Investment

     13   

 

i



--------------------------------------------------------------------------------

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT (this “Agreement”), dated as of the 31st day of
August, 2016 and effective as of the date the Registration Statement (as defined
below) is declared effective by the Securities and Exchange Commission (the
“Effective Date”), is by and among Blackstone Real Estate Income Trust, Inc., a
Maryland corporation (the “Company”), BREIT Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), and BX REIT Advisors
L.L.C., a Delaware limited liability company (the “Adviser”). Capitalized terms
used herein shall have the meanings ascribed to them in Section 1 below.

W I T N E S S E T H

WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;

WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct all of its business and make all or substantially all
Investments through the Operating Partnership;

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the knowledge, experience, sources of information, advice, assistance and
certain facilities available to the Adviser and to have the Adviser undertake
the duties and responsibilities hereinafter set forth, on behalf of, and subject
to the supervision of, the Board, all as provided herein; and

WHEREAS, the Adviser is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties agree as follows:

1. DEFINITIONS. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

“Acquisition Expenses” shall have the meaning set forth in the Charter.

“Adviser” shall mean BX REIT Advisors L.L.C., a Delaware limited liability
company.

“Adviser Expenses” shall have the meaning set forth in Section 12(b).

“Affiliate” shall have the meaning set forth in the Charter.

“Average Invested Assets” shall have the meaning set forth in the Charter.

“Blackstone” means, collectively, The Blackstone Group L.P., a Delaware limited
partnership, and any Affiliate thereof.

“Board” shall mean the board of directors of the Company, as of any particular
time.

“Business Day” shall have the meaning set forth in the Charter.

“Bylaws” shall mean the bylaws of the Company, as amended from time to time.

“Cause” shall mean, with respect to the termination of this Agreement, fraud,
criminal conduct, willful misconduct or willful or negligent breach of fiduciary
duty by the Adviser in connection with performing its duties hereunder.

“CEA” shall mean the U.S. Commodities Exchange Act, as amended.

“Change of Control” shall mean any event (including, without limitation, issue,
transfer or other disposition of shares of capital stock of the Company or
equity interests in the Operating Partnership, merger, share exchange or
consolidation) after which any “person” (as that term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Company or the
Operating Partnership representing greater than 50% or more of the combined
voting power of Company’s or the Operating Partnership’s then outstanding
securities, respectively; provided, that, a Change of Control shall not be
deemed to occur as a result of any widely distributed public offering of the
Shares.



--------------------------------------------------------------------------------

“Charter” shall mean the Articles of Incorporation of the Company filed with the
Maryland State Department of Assessments and Taxation in accordance with the
Maryland General Corporation Law, as amended from time to time.

“Class D Common Shares” shall have the meaning set forth in the Charter.

“Class I Common Shares” shall have the meaning set forth in the Charter.

“Class S Common Shares” shall have the meaning set forth in the Charter.

“Class T Common Shares” shall have the meaning set forth in the Charter.

“Class D NAV per Share” shall have the meaning set forth in the Charter.

“Class I NAV per Share” shall have the meaning set forth in the Charter.

“Class S NAV per Share” shall have the meaning set forth in the Charter.

“Class T NAV per Share” shall have the meaning set forth in the Charter.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commencement Date” shall mean the date on which the Company breaks escrow for
its initial Offering.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Director” shall mean a member of the Board.

“Distributions” shall have the meaning set forth in the Charter.

“Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

“Excess Amount” shall have the meaning set forth in Section 14.

“Exchange Act” shall have the meaning set forth in the Charter.

“Expense Year” shall have the meaning set forth in Section 14.

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States of America from time to time.

“Gross Proceeds” shall mean the aggregate purchase price of all Shares sold for
the account of the Company through an Offering, without deduction for Selling
Commissions. The purchase price of any Class T Common Share or Class S Common
Share shall be deemed to be the full, non-discounted offering price at the time
of purchase of each such Class T Common Share or Class S Common Share.

“Independent Appraiser” shall have the meaning set forth in the Charter.

“Independent Director” shall have the meaning set forth in the Charter.

“Initial Investment” shall have the meaning set forth in Section 24.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Investment Guidelines” shall mean the investment guidelines adopted by the
Board, as amended from time to time, pursuant to which the Adviser has
discretion to acquire and dispose of Investments for the Company without the
prior approval of the Board.

 

2



--------------------------------------------------------------------------------

“Investments” shall mean any investments by the Company or the Operating
Partnership, directly or indirectly, in Real Property, Real Estate-Related
Assets or other assets.

“Joint Ventures” shall have the meaning set forth in the Charter.

“Management Fee” shall have the meaning set forth in Section 10(a).

“Mortgage” shall have the meaning set forth in the Charter.

“NASAA REIT Guidelines” shall have the meaning set forth in the Charter.

“NAV” shall mean the Company’s net asset value, calculated pursuant to the
Valuation Guidelines.

“Net Income” shall have the meaning set forth in the Charter.

“Offering” shall have the meaning set forth in the Charter.

“Operating Partnership” shall have the meaning set forth in the preamble of this
Agreement.

“Operating Partnership Agreement” shall mean the Limited Partnership Agreement
of the Operating Partnership, as amended from time to time.

“Organization and Offering Expenses” shall have the meaning set forth in the
Charter.

“Other Blackstone Accounts” shall mean investment funds, REITs, vehicles,
accounts, products and/or other similar arrangements sponsored, advised and/or
managed by Blackstone, whether currently in existence or subsequently
established (in each case, including any related successor funds, alternative
vehicles, supplemental capital vehicles, surge funds, over-flow funds,
co-investment vehicles and other entities formed in connection with Blackstone
side-by-side or additional general partner investments with respect thereto).

“Person” shall mean an individual, corporation, business trust, estate, trust,
partnership, joint venture, limited liability company or other legal entity.

“Prospectus” shall have the meaning set forth in the Charter.

“Real Estate-Related Securities” shall have the meaning set forth in the
Charter.

“Real Estate-Related Assets” shall mean any investments by the Company or the
Operating Partnership in Mortgages and Real Estate-Related Securities.

“Real Property” shall have the meaning set forth in the Charter.

“Registration Statement” shall mean the registration statement on Form S-11, as
may be amended from time to time, of the Company filed with the Securities and
Exchange Commission related to the registration of the Shares for the Company’s
initial Offering.

“REIT” shall have the meaning set forth in the Charter.

“Securities Act” shall have the meaning set forth in the Charter.

“Select Opportunistic Blackstone Accounts” shall mean Other Blackstone Accounts
that invest in “opportunistic” real estate and real estate-related assets
globally that receive priority over the Company with respect to investments.

“Selling Commissions” shall have the meaning set forth in the Charter.

“Shares” shall have the meaning set forth in the Charter.

 

3



--------------------------------------------------------------------------------

“Stockholder Servicing Fee” shall have the meaning set forth in the Charter.

“Stockholders” shall have the meaning set forth in the Charter.

“Termination Date” shall mean the date of termination of this Agreement or
expiration of this Agreement in the event this Agreement is not renewed for an
additional term.

“Total Operating Expenses” shall have the meaning set forth in the Charter.

“Treasury Regulations” shall mean the Procedures and Administration Regulation
promulgated by the U.S. Department of Treasury under the Code, as amended.

“2%/25% Guidelines” shall have the meaning set forth in the Charter.

“Valuation Guidelines” shall mean the valuation guidelines adopted by the Board,
as amended from time to time.

2. APPOINTMENT. The Company and the Operating Partnership hereby appoint the
Adviser to serve as their investment adviser on the terms and conditions set
forth in this Agreement, and the Adviser hereby accepts such appointment. By
accepting such appointment, the Adviser acknowledges that it has a contractual
and fiduciary responsibility to the Company and the Stockholders. Except as
otherwise provided in this Agreement, the Adviser hereby agrees to use its
commercially reasonable efforts to perform the duties set forth herein, provided
that the Company reimburses the Adviser for costs and expenses in accordance
with Section 12 hereof.

3. DUTIES OF THE ADVISER. Subject to the oversight of the Board and the terms
and conditions of this Agreement (including the Investment Guidelines) and
consistent with the provisions of the Company’s most recent Prospectus for the
Shares, the Charter and Bylaws and the Operating Partnership Agreement, the
Adviser will have plenary authority with respect to the management of the
business and affairs of the Company and the Operating Partnership and will be
responsible for implementing the investment strategy of the Company and the
Operating Partnership. The Adviser will perform (or cause to be performed
through one or more of its Affiliates or third parties) such services and
activities relating to the selection of investments and rendering investment
advice to the Company and the Operating Partnership as may be appropriate or
otherwise mutually agreed from time to time, which may include, without
limitation:

(a) serving as an advisor to the Company and the Operating Partnership with
respect to the establishment and periodic review of the Investment Guidelines
for the Company’s and the Operating Partnership’s investments, financing
activities and operations;

(b) sourcing, evaluating and monitoring the Company’s and Operating
Partnership’s investment opportunities and executing the acquisition,
management, financing and disposition of the Company’s and Operating
Partnership’s assets, in accordance with the Company’s Investment Guidelines,
policies and objectives and limitations, subject to oversight by the Board;

(c) with respect to prospective acquisitions, purchases, sales, exchanges or
other dispositions of Investments, conducting negotiations on the Company’s and
Operating Partnership’s behalf with sellers, purchasers, and other
counterparties and, if applicable, their respective agents, advisors and
representatives, and determining the structure and terms of such transactions;

(d) providing the Company with portfolio management and other related services;

(e) serving as the Company’s advisor with respect to decisions regarding any of
the Company’s financings, hedging activities or borrowings undertaken by the
Company, including (1) assisting the Company in developing criteria for debt and
equity financing that is specifically tailored to the Company’s investment
objectives, and (2) advising the Company with respect to obtaining appropriate
financing for the Investments (which, in accordance with applicable law and the
terms and conditions of this Agreement and the Company’s Charter and Bylaws, may
include financing by the Adviser or its Affiliates) and (3) negotiating and
entering into, on the Company’s and Operating Partnership’s behalf, financing
arrangements (including one or more credit facilities), repurchase agreements,
interest rate or currency swap agreements, hedging arrangements, foreign
exchange transactions, derivative transactions, and other agreements and
instruments required or appropriate in connection with the Company’s and
Operating Partnership’s activities;

(f) engaging and supervising, on the Company’s and Operating Partnership’s
behalf and at the Company’s and Operating Partnership’s expense, independent
contractors, advisors, consultants, attorneys, accountants, administrators,
auditors, appraisers, independent valuation agents, escrow agents and other
service providers (which may include Affiliates of the Adviser) that provide
various services with respect to the Company and Operating Partnership,
including, without limitation, on-site managers, building and maintenance
personnel, investment banking, securities brokerage, mortgage brokerage, credit
analysis, risk management services, asset management services, loan servicing,
other financial, legal or accounting services, due diligence services,
underwriting review services, and all other services (including custody and
transfer agent and registrar services) as may be required relating to the
Company’s and Operating Partnership’s activities or investments (or potential
Investments);

 

4



--------------------------------------------------------------------------------

(g) coordinating and managing operations of any Joint Venture or co-investment
interests held by the Company or Operating Partnership and conducting matters
with the Joint Venture or co-investment partners;

(h) communicating on the Company’s and Operating Partnership’s behalf with the
holders of any of the Company’s equity or debt securities as required to satisfy
the reporting and other requirements of any governmental bodies or agencies or
trading markets and to maintain effective relations with such holders;

(i) advising the Company in connection with policy decisions to be made by the
Board;

(j) engaging one or more subadvisors with respect to the management of the
Company and Operating Partnership, including, where appropriate, Affiliates of
the Adviser;

(k) evaluating and recommending to the Board hedging strategies and engaging in
hedging activities on the Company’s and Operating Partnership’s behalf,
consistent with the Company’s qualification as a REIT and with the Investment
Guidelines;

(l) investing and reinvesting any moneys and securities of the Company and the
Operating Partnership (including investing in short-term investments pending
investment in other investments, payment of fees, costs and expenses, or
payments of dividends or distributions to the Company’s stockholders and
partners) and advising the Company as to the Company’s and Operating
Partnership’s capital structure and capital raising;

(m) determining valuations for the Company’s Real Property and Real
Estate-Related Assets and calculate, as of the last Business Day of each month,
the Class T NAV per Share, Class S NAV per Share, Class D NAV per Share and
Class I NAV per Share in accordance with the Valuation Guidelines, and in
connection therewith, obtain appraisals performed by an Independent Appraiser
and other independent third party appraisal firms concerning the value of the
Real Properties and obtain market quotations or conduct fair valuation
determinations concerning the value of Real Estate-Related Assets;

(n) providing input in connection with the appraisals performed by the
Independent Appraisers;

(o) monitoring the Company’s Real Property and Real Estate Related Assets for
events that may be expected to have a material impact on the most recent
estimated values;

(p) monitoring each Independent Appraiser’s valuation process to ensure that it
complies with the Company’s valuation guidelines;

(q) delivering to, or maintain on behalf of, the Company copies of appraisals
obtained in connection with the investments in any Real Property;

(r) in the event that the Company is a commodity pool under the CEA, acting as
the Company’s commodity pool operator for the period and on the terms and
conditions set forth in this Agreement, including, for the avoidance of doubt,
the authority to make any filings, submissions or registrations (including for
exemptive or “no action” relief) to the extent required or desirable under the
CEA (and the Company hereby appoints the Adviser to act in such capacity and the
Adviser accepts such appointment and agrees to be responsible for such
services);

(s) placing, or arranging for the placement of, orders of Real Estate-Related
Assets pursuant to the Adviser’s investment determinations for the Company and
the Operating Partnership either directly with the issuer or with a broker or
dealer (including any Affiliated broker or dealer); and

(t) performing such other services from time to time in connection with the
management of the Company’s investment activities as the Board shall reasonably
request and/or the Adviser shall deem appropriate under the particular
circumstances.

4. AUTHORITY OF ADVISER.

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 7), and subject to the continuing and exclusive
authority of the Board over the management of the Company, the Board (by virtue
of its approval of this Agreement and authorization of the execution hereof by
the officers of the Company) hereby delegates to the Adviser the authority to
take, or cause to be taken, any and all actions and to execute and deliver any
and all agreements, certificates, assignments, instruments or other documents
and to do any and all things that, in the judgment of the Adviser, may be
necessary or advisable in connection with the Adviser’s duties described in
Section 3, including the making of any Investment that fits within the Company’s
investment objectives, strategy and guidelines, policies and limitations and
within the discretionary limits and authority as granted to the Adviser from
time to time by the Board.

(b) Notwithstanding the foregoing, any Investment that does not fit within the
Investment Guidelines will require the prior approval of the Board or any duly
authorized committee of the Board, as the case may be. Except as otherwise set
forth herein, in the

 

5



--------------------------------------------------------------------------------

Investment Guidelines or in the Charter, any Investment that fits within the
Investment Guidelines may be made by the Adviser on the Company’s or the
Operating Partnership’s behalf without the prior approval of the Board or any
duly authorized committee of the Board.

(c) The prior approval of a majority of the Directors (including a majority of
the Independent Directors) not otherwise interested in the transaction will be
required for each transaction to which the Adviser or its Affiliates is a party.

(d) The Board will review the Investment Guidelines with sufficient frequency
and at least annually and may, at any time upon the giving of notice to the
Adviser, amend the Investment Guidelines; provided, however, that such
modification or revocation shall be effective upon receipt by the Adviser or
such later date as is specified by the Board and included in the notice provided
to the Adviser and such modification or revocation shall not be applicable to
investment transactions to which the Adviser has committed the Company or the
Operating Partnership prior to the date of receipt by the Adviser of such
notification, or if later, the effective date of such modification or revocation
specified by the Board.

(e) The Adviser may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services as the Adviser deems necessary or advisable in
connection with the management and operations of the Company, which may include
Affiliates of the Adviser; provided, that any such services may only be provided
by Affiliates to the extent such services are approved by a majority of the
Directors (including a majority of the Independent Directors) not otherwise
interested in such transactions as being fair and reasonable to the Company and
on terms and conditions not less favorable to the Company than those available
from non-Affiliated third parties. In performing its duties under Section 3, the
Adviser shall be entitled to rely reasonably on qualified experts and
professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by the Adviser at the Company’s sole
cost and expense.

5. BANK ACCOUNTS. The Adviser may establish and maintain one or more bank
accounts in the name of the Company and the Operating Partnership and any
subsidiary thereof and may collect and deposit into any such account or
accounts, and disburse from any such account or accounts, any money on behalf of
the Company or the Operating Partnership, consistent with the Adviser’s
authority under this Agreement, provided that no funds shall be commingled with
the funds of the Adviser; and the Adviser shall from time to time render, upon
request by the Board, its audit committee or the auditors of the Company,
appropriate accountings of such collections and payments to the Board, its audit
committee and the auditors of the Company, as applicable.

6. RECORDS; ACCESS. The Adviser shall maintain appropriate records of its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Adviser shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.

7. LIMITATIONS ON ACTIVITIES. The Adviser shall refrain from any action that, in
its sole judgment made in good faith, (i) is not in compliance with the
Investment Guidelines, (ii) would adversely and materially affect the
qualification of the Company as a REIT under the Code or the Company’s and the
Operating Partnership’s status as entities excluded from investment company
status under the Investment Company Act, or (iii) would materially violate any
law, rule or regulation of any governmental body or agency having jurisdiction
over the Company and the Operating Partnership or of any exchange on which the
securities of the Company may be listed or that would otherwise not be permitted
by the Charter, Bylaws or Operating Partnership Agreement. If the Adviser is
ordered to take any action by the Board, the Adviser shall seek to notify the
Board if it is the Adviser’s reasonable judgment that such action would
adversely and materially affect such status or violate any such law, rule or
regulation or the Charter, Bylaws or Operating Agreement. Notwithstanding the
foregoing, neither the Adviser nor any of its Affiliates shall be liable to the
Company, the Operating Partnership, the Board, or the Stockholders for any act
or omission by the Adviser or any of its Affiliates, except as provided in
Section 20 of this Agreement.

8. OTHER ACTIVITIES OF THE ADVISER.

(a) Nothing in this Agreement shall (i) prevent the Adviser or any of its
Affiliates, officers, directors or employees from engaging in other businesses
or from rendering services of any kind to any other Person or entity, whether or
not the investment objectives or policies of any such other Person or entity are
similar to those of the Company, including, without limitation, the sponsoring,
closing and/or managing of any Other Blackstone Accounts, (ii) in any way bind
or restrict the Adviser or any of its Affiliates, officers, directors or
employees from buying, selling or trading any securities or commodities for
their own accounts or for the account of others for whom the Adviser or any of
its Affiliates, officers, directors or employees may be acting, or (iii) prevent
the Adviser or any of its Affiliates from receiving fees or other compensation
or profits from such activities described in this Section 8(a) which shall be
for the Adviser’s (and/or its Affiliates’) sole benefit. While information and
recommendations supplied to the Company shall, in the Adviser’s reasonable and
good faith judgment, be appropriate under the circumstances and in light of the
investment objectives and policies of the Company, such information and
recommendations may be different in certain material respects from the
information and recommendations supplied by the Adviser or any Affiliate of the
Adviser to others (including, for greater certainty, the Other Blackstone
Accounts and their investors, as described more fully in Section 8(b)).

 

6



--------------------------------------------------------------------------------

(b) The Adviser and the Company acknowledge and agree that, notwithstanding
anything to the contrary contained herein, (i) Affiliates of the Adviser
sponsor, advise and/or manage Other Blackstone Accounts and may in the future
sponsor, advise and/or manage additional Other Blackstone Accounts (including
Select Opportunistic Blackstone Accounts), (ii) with respect to Other Blackstone
Accounts with investment objectives or guidelines that overlap with the
Company’s but that do not have priority over the Company, the Adviser and its
Affiliates will allocate investment opportunities between the Company and such
Other Blackstone Accounts in accordance with Blackstone’s prevailing policies
and procedures on a basis that the Adviser and its Affiliates determine to be
reasonable in their sole discretion, and there may be circumstances where
investments that are consistent with the Company’s Investment Guidelines may be
shared with or allocated to one or more Other Blackstone Accounts (in lieu of
the Company) in accordance with Blackstone’s prevailing policies and procedures
and (iii) Select Opportunistic Blackstone Accounts will receive priority over
the Company with respect to investments within such accounts’ investment
objectives and guidelines and the Adviser will not allocate investment
opportunities to the Company unless the investment advisers of the Select
Opportunistic Blackstone Accounts forgo, in their sole discretion, all or a
portion of such investments because of such accounts’ investment objectives,
guidelines, concentration limitations or otherwise.

(c) In connection with the services of the Adviser hereunder, the Company and
the Board acknowledge and/or agree that (i) as part of Blackstone’s regular
businesses, personnel of the Adviser and its Affiliates may from time-to-time
work on other projects and matters (including with respect to one or more Other
Blackstone Accounts), and that conflicts may arise with respect to the
allocation of personnel between the Company and one or more Other Blackstone
Accounts and/or the Adviser and such other Affiliates, (ii) unless prohibited by
the Charter, Other Blackstone Accounts may invest, from time to time, in
investments in which the Company also invests (including at a different level of
an issuer’s capital structure (e.g., an investment by an Other Blackstone
Account in a debt or mezzanine interest with respect to the same portfolio
entity in which the Company owns an equity interest or vice versa) or in a
different tranche of equity or debt with respect to an issuer in which the
Company has an interest) and while Blackstone will seek to resolve any such
conflicts in a fair and reasonable manner (subject to any priorities of the
Select Opportunistic Blackstone Accounts) in accordance with its prevailing
policies and procedures with respect to conflicts resolution among Other
Blackstone Accounts generally, such transactions are not required to be
presented to the Board or any committee thereof for approval (unless otherwise
required by the Charter or Investment Guidelines), and there can be no assurance
that any conflicts will be resolved in the Company’s favor, (iii) the Adviser
and its Affiliates may from time to time receive fees from portfolio entities or
other issuers for the arranging, underwriting, syndication or refinancing of
investments or other additional fees, including fees related to administrative
services, construction, special servicing, leasing, development, property
oversight and other property management services, as well as services related to
mortgage servicing, group purchasing, healthcare, consulting/brokerage, capital
markets/ credit origination, loan servicing, property, title and/or other types
of insurance, management consulting and other similar operational matters,
including with respect to Other Blackstone Accounts and related portfolio
entities, and while such fees may give rise to conflicts of interest the Company
will not receive the benefit of any such fees, and (iv) the terms and conditions
of the governing agreements of such Other Blackstone Accounts (including with
respect to the economic, reporting, and other rights afforded to investors in
such Other Blackstone Accounts) are materially different from the terms and
conditions applicable to the Company and the Stockholders, and neither the
Company nor the Stockholders (in such capacity) shall have the right to receive
the benefit of any such different terms applicable to investors in such Other
Blackstone Accounts as a result of an investment in the Company or otherwise.
The Adviser shall keep the Board reasonably informed on a periodic basis in
connection with the foregoing.

(d) The Adviser is not permitted to consummate on the Company’s behalf any
transaction that involves (i) the sale of any investment to or (ii) the
acquisition of any investment from Blackstone, any Other Blackstone Account or
any of their Affiliates unless such transaction is approved by a majority of the
Directors, including a majority of the Independent Directors, not otherwise
interested in such transaction as being fair and reasonable to the Company. In
addition, for any such acquisition by the Company, the Company’s purchase price
will be limited to the cost of the property to the Affiliate, including
acquisition-related expenses, or if substantial justification exists, the
current appraised value of the property as determined by an Independent
Appraiser. In addition, the Company may enter into Joint Ventures with Other
Blackstone Accounts, or with Blackstone, the Adviser, one or more Directors, or
any of their respective Affiliates, only if a majority of the Directors
(including a majority of the Independent Directors) not otherwise interested in
the transaction approve the transaction as being fair and reasonable to the
Company and on substantially the same, or no less favorable, terms and
conditions as those received by other Affiliate joint venture partners. The
Adviser will seek to resolve any conflicts of interest in a fair and reasonable
manner (subject to any priorities of the Select Blackstone Accounts) in
accordance with its prevailing policies and procedures with respect to conflicts
resolution among Other Blackstone Accounts generally, but only those
transactions set forth in this Section 8(d) will be expressly required to be
presented for approval to the Independent Directors or any committee thereof
(unless otherwise required by the Charter or the Investment Guidelines).

(e) For the avoidance of doubt, it is understood that neither the Company nor
the Board has the authority to determine the salary, bonus or any other
compensation paid by the Adviser to any director, officer, member, partner,
employee, or stockholder of the Adviser or its Affiliates, including any person
who is also a director or officer employee of the Company.

 

7



--------------------------------------------------------------------------------

9. RELATIONSHIP WITH DIRECTORS AND OFFICERS. Subject to Section 7 of this
Agreement and to restrictions advisable with respect to the qualification of the
Company as a REIT, directors, managers, officers and employees of the Adviser or
an Affiliate of the Adviser or any corporate parent of an Affiliate, may serve
as a Director or officer of the Company, except that no director, officer or
employee of the Adviser or its Affiliates who also is a Director or officer of
the Company shall receive any compensation from the Company for serving as a
Director or officer other than (a) reasonable reimbursement for travel and
related expenses incurred in attending meetings of the Board or (b) as otherwise
approved by the Board, including a majority of the Independent Directors, and no
such Director shall be deemed an Independent Director for purposes of satisfying
the Director independence requirement set forth in the Charter.

10. MANAGEMENT FEE.

(a) The Company will pay the Adviser a management fee (the “Management Fee”)
equal to 1.25% of NAV per annum payable monthly, before giving effect to any
accruals for the Management Fee, the Stockholder Servicing Fee, the Performance
Allocation (as defined in the Operating Partnership Agreement) or any
Distributions. The Adviser shall receive the Management Fee as compensation for
services rendered hereunder. The Adviser has agreed to waive its management fee
for the first six months following the Commencement Date.

(b) The Management Fee may be paid, at the Adviser’s election, in cash or cash
equivalent aggregate NAV amounts of Class I Common Shares or Class I units of
the Operating Partnership. If the Adviser elects to receive any portion of its
Management Fee in Class I Common Shares or Class I units of the Operating
Partnership, the Adviser may elect to have the Company repurchase such Class I
Common Shares or Class I units of the Operating Partnership from the Adviser at
a later date. Class I Common Shares and Class I units of the Operating
Partnership obtained by the Adviser will not be subject to the repurchase limits
of the Company’s share repurchase plan or any reduction or penalty for an early
repurchase. The Operating Partnership will repurchase any such Operating
Partnership units for cash unless the Board determines that any such repurchase
for cash would be prohibited by applicable law or the Charter, in which case
such Operating Partnership units will be repurchased for the Company’s Class I
Common Shares with an equivalent aggregate NAV. The Adviser will have the option
of exchanging Class I Common Shares for an equivalent aggregate NAV amount of
Class T Shares, Class S Common Shares or Class D Common Shares and will have
registration rights with respect to shares of the Company’s common stock.

(c) In the event this Agreement is terminated or its term expires without
renewal, the Adviser will be entitled to receive its prorated Management Fee
through the date of termination. Such pro ration shall take into account the
number of days of any partial calendar month or calendar year for which this
Agreement was in effect.

(d) In the event the Company or the Operating Partnership commences a
liquidation of its Investments during any calendar year, the Company will pay
the Adviser the Management Fee from the proceeds of the liquidation.

11. EXPENSES.

(a) As required by the NASAA REIT Guidelines, the cumulative Selling
Commissions, Stockholder Servicing Fees and Organization and Offering Expenses
paid by the Company will not exceed 15.0% of Gross Proceeds from the sale of
Shares in an Offering.

(b) Subject to Sections 4(e) and 11(c), the Adviser shall be responsible for the
expenses related to any and all personnel of the Adviser who provide investment
advisory services to the Company pursuant to this Agreement (including, without
limitation, each of the officers of the Company and any Directors who are also
directors, officers or employees of the Adviser or any of its Affiliates),
including, without limitation, salaries, bonus and other wages, payroll taxes
and the cost of employee benefit plans of such personnel, and costs of insurance
with respect to such personnel (“Adviser Expenses”).

(c) In addition to the compensation paid to the Adviser pursuant to Section 10
hereof, the Company or the Operating Partnership shall pay all of its costs and
expenses directly or reimburse the Adviser or its Affiliates for costs and
expenses of the Adviser and its Affiliates incurred on behalf of the Company,
other than Adviser Expenses. Without limiting the generality of the foregoing,
it is specifically agreed that the following costs and expenses of the Company
or the Operating Partnership are not Adviser Expenses and shall be paid by the
Company or the Operating Partnership and shall not be paid by the Adviser or
Affiliates of the Adviser:

(i) Organization and Offering Expenses; provided that within 60 days after the
end of the month in which an Offering terminates, the Adviser shall reimburse
the Company to the extent the Organization and Offering Expenses, Selling
Commissions and Stockholder Servicing Fees borne by the Company exceed 15.0% of
the Gross Proceeds raised in the completed Offering;

(ii) Acquisition Expenses, subject to limitations set forth in the Charter;



(iii) fees, costs and expenses in connection with the issuance and transaction
costs incident to the trading, settling, disposition and financing of the
Investments of the Company and its Subsidiaries (whether or not consummated),
including brokerage commissions, hedging costs, prime brokerage fees, custodial
expenses, clearing and settlement charges, forfeited deposits, and other
investment costs fees and expenses actually incurred in connection with the
pursuit, making, holding, settling, monitoring or disposing of actual or
potential investments;

(iv) the actual cost of goods and services used by the Company and obtained from
Persons not Affiliated with the Adviser, including fees paid to administrators,
consultants, attorneys, technology providers and other services providers, and
brokerage fees paid in connection with the purchase and sale of Investments

 

8



--------------------------------------------------------------------------------

(v) all fees, costs and expenses of legal, tax, accounting, consulting, auditing
(including internal audit), finance, administrative, investment banking, capital
market, transfer agency, escrow agency, custody, prime brokerage, asset
management, property management, data or technology services and other
non-investment advisory services rendered to the Company by the Adviser or its
Affiliates in compliance with Section 4(e);

(vi) expenses of managing and operating the Company’s and the Operating
Partnership’s Real Properties, whether payable to an Affiliate of the Adviser or
a non-Affiliated Person;

(vii) the compensation and expenses of the Directors (excluding those directors
who are directors, officers or employees of the Adviser) and the cost of
liability insurance to indemnify the Company’s directors and officers;

(viii) interest and fees and expenses arising out of borrowings made by the
Company, including, but not limited to, costs associated with the establishment
and maintenance of any of the Company’s credit facilities, other financing
arrangements, or other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other similar costs) or any of the
Company’s securities offerings;

(ix) expenses connected with communications to holders of the Company’s
securities or securities of the Subsidiaries and other bookkeeping and clerical
work necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable by the Company to any
transfer agent and registrar, expenses in connection with the listing and/or
trading of the Company’s securities on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, costs of preparing,
printing and mailing the Company’s annual report to the Stockholders and proxy
materials with respect to any meeting of the Stockholders and any other reports
or related statements;

(x) the Company’s allocable share of costs associated with technology-related
expenses, including without limitation, any computer software or hardware,
electronic equipment or purchased information technology services from
third-party vendors or Affiliates of the Adviser, technology service providers
and related software/hardware utilized in connection with the Company’s
investment and operational activities;

(xi) the Company’s allocable share of expenses incurred by managers, officers,
personnel and agents of the Adviser for travel on the Company’s behalf and other
out-of-pocket expenses incurred by them in connection with the purchase,
financing, refinancing, sale or other disposition of an Investment;

(xii) expenses relating to compliance-related matters and regulatory filings
relating to the Company’s activities (including, without limitation, expenses
relating to the preparation and filing of Form PF, Form ADV, reports to be filed
with the U.S. Commodity Futures Trading Commission, reports, disclosures, and/or
other regulatory filings of the Adviser and its Affiliates relating to the
Company’s activities (including the Company’s pro rata share of the costs of the
Adviser and its Affiliates of regulatory expenses that relate to the Company and
Other Blackstone Accounts));

(xiii) the costs of any litigation involving the Company or the Operating
Partnership or their assets and the amount of any judgments or settlements paid
in connection therewith, directors and officers, liability or other insurance
and indemnification or extraordinary expense or liability relating to the
affairs of the Company;

(xiv) all taxes and license fees;

(xv) all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Adviser elects to carry for itself and its personnel;

(xvi) expenses of managing, improving, developing, operating and selling
Investments, whether payable to an Affiliate of the Adviser or a non-Affiliated
Person;

(xvii) expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board to or on account of holders of the Company’s securities, including,
without limitation, in connection with any distribution reinvestment plan;

(xviii) any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or the Operating Partnership,
or against any Director or officer of the Company or in his or her capacity as
such for which the Company is required to indemnify such Director or officer by
any court or governmental agency; and

(xix) expenses incurred in connection with the formation, organization and
continuation of any corporation, partnership, Joint Venture or other entity
through which the Company’s investments are made or in which any such entity
invests.

(d) The Adviser may, at its option, elect not to seek reimbursement for certain
expenses during a given period, which determination shall not be deemed to
construe a waiver of reimbursement for similar expenses in future periods.

 

9



--------------------------------------------------------------------------------

(e) Any reimbursement payments owed by the Company to the Adviser may be offset
by the Adviser against amounts due to the Company from the Adviser. Cost and
expense reimbursement to the Adviser shall be subject to adjustment at the end
of each calendar year in connection with the annual audit of the Company.

(f) Notwithstanding the foregoing, the Adviser shall pay for all Organization
and Offering Expenses (other than Selling Commissions and Stockholder Servicing
Fees) incurred prior to the first anniversary of the Commencement Date. All
Organization and Offering Expenses (other than Selling Commissions and
Stockholder Servicing Fees) paid by the Adviser pursuant to this Section 11(f)
shall be reimbursed by the Company to the Adviser in 60 equal monthly
installments commencing with the first anniversary of the Commencement Date.

12. OTHER SERVICES. Should the Board request that the Adviser or any director,
officer or employee thereof render services for the Company and the Operating
Partnership other than set forth in Section 3, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Adviser and
the Independent Directors, subject to the limitations contained in the Charter,
and shall not be deemed to be services pursuant to the terms of this Agreement.

13. REIMBURSEMENT TO THE ADVISER. Commencing upon the earlier to occur of four
fiscal quarters after (i) the Corporation’s acquisition of its first asset or
(ii) six months after the Commencement Date, the Company shall not reimburse the
Adviser at the end of any fiscal quarter for Total Operating Expenses that in
the four consecutive fiscal quarters then ended (the “Expense Year”) exceed (the
“Excess Amount”) the greater of 2.0% of Average Invested Assets or 25.0% of Net
Income (the “2%/25% Guidelines”) for such four fiscal quarters unless the
Independent Directors determine that such Excess Amount was justified, based on
unusual and nonrecurring factors that the Independent Directors deem sufficient.
If the Independent Directors do not approve such Excess Amount as being so
justified, the Adviser shall reimburse the Company the amount by which the Total
Operating Expenses exceeded the 2%/25% Guidelines. If the Independent Directors
determine such Excess Amount was justified, then, within 60 days after the end
of any fiscal quarter of the Company for which Total Operating Expenses for the
Expense Year exceed the 2%/25% Guidelines, the Adviser, at the direction of the
Independent Directors, shall cause such fact to be disclosed to the Stockholders
in writing (or the Company shall disclose such fact to the Stockholders in the
next quarterly report of the Company or by filing a Current Report on Form 8-K
with the Securities and Exchange Commission within 60 days of such quarter end),
together with an explanation of the factors the Independent Directors considered
in determining that such excess were justified. The Company will ensure that
such determination will be reflected in the minutes of the meetings of the
Board. All figures used in the foregoing computation shall be determined in
accordance with GAAP applied on a consistent basis.

14. NO JOINT VENTURE. The Company and the Operating Partnership, on the one
hand, and the Adviser on the other, are not partners or joint venturers with
each other, and nothing in this Agreement shall be construed to make them such
partners or joint venturers or impose any liability as such on either of them.

15. TERM OF AGREEMENT. This Agreement shall continue in force for a period of
one year from the Effective Date, subject to an unlimited number of successive
one-year renewals upon mutual consent of the parties. It is the duty of the
Board to evaluate the performance of the Adviser annually before renewing the
Agreement, and each such renewal shall be for a term of no more than one year.

16. TERMINATION BY THE PARTIES. This Agreement may be terminated (i) at the
option of the Adviser immediately upon a Change of Control of the Company or
Operating Partnership; (ii) immediately by the Company or the Operating
Partnership for Cause or upon the bankruptcy of the Adviser; or (iii) upon
60 days’ written notice without Cause or penalty by a majority vote of the
Independent Directors; or (iv) upon 60 days’ written notice by the Adviser. The
provisions of Sections 18 through 22 survive termination of this Agreement.

17. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Adviser to
an Affiliate of the Adviser with the approval of a majority of the Directors
(including a majority of the Independent Directors). The Adviser may assign any
rights to receive fees or other payments under this Agreement to any Person
without obtaining the consent of the Board. This Agreement shall not be assigned
by the Company or the Operating Partnership without the approval of the Adviser,
except in the case of an assignment by the Company or the Operating Partnership
to a corporation or other organization which is a successor to all of the
assets, rights and obligations of the Company or the Operating Partnership, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company and the Operating
Partnership are bound by this Agreement. This Agreement shall be binding on
successors to the Company resulting from a Change in Control or sale of all or
substantially all the assets of the Company or the Operating Partnership, and
shall likewise be binding on any successor to the Adviser.

 

10



--------------------------------------------------------------------------------

18. PAYMENTS TO AND DUTIES OF ADVISER UPON TERMINATION.

(a) After the Termination Date, the Adviser shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Adviser prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.

(b) The Adviser shall promptly upon termination:

(i) pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;

(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(iii) deliver to the Board all assets, including all Investments, and documents
of the Company and the Operating Partnership then in the custody of the Adviser;
and

(iv) cooperate with, and take all reasonable actions requested by, the Company
and Board in making an orderly transition of the advisory function.

19. INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The Company
and the Operating Partnership shall indemnify and hold harmless the Adviser and
its Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, and to the
fullest extent possible without such indemnification being inconsistent with the
laws of the State of Maryland, the Charter or the provisions of Section II.G of
the NASAA REIT Guidelines.

20. INDEMNIFICATION BY ADVISER. The Adviser shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that (i) such liability, claims, damages, taxes or losses and
related expenses are not fully reimbursed by insurance and (ii) are incurred by
reason of the Adviser’s bad faith, fraud, willful misconduct, gross negligence
or reckless disregard of its duties under this Agreement; provided, however,
that the Adviser shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Adviser.

21. NON-SOLICITATION. In the event of a termination without Cause of this
Agreement by the Company pursuant to Section 16(iii) hereof, for two (2) years
after the Termination Date, the Company shall not, without the consent of the
Adviser, employ or otherwise retain any employee of the Adviser or any of its
Affiliates or any person who has been employed by the Adviser or any of its
Affiliates at any time within the two (2) year period immediately preceding the
date on which such person commences employment with or is otherwise retained by
the Company. The Company acknowledges and agrees that, in addition to any
damages, the Adviser may be entitled to equitable relief for any violation of
this Section 21 by the Company, including, without limitation, injunctive
relief.

 

11



--------------------------------------------------------------------------------

22. MISCELLANEOUS.

(a) Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Charter, the Bylaws, or
accepted by the party to whom it is given, and shall be given by being delivered
by hand, by courier or overnight carrier, by registered or certified mail, by
electronic mail or posted on a password protected website maintained by the
Adviser and for which the Company has received access instructions by electronic
mail, when posted, using the contact information set forth herein:

 

The Company:   

Blackstone Real Estate Income Trust, Inc.

345 Park Avenue, 10th Floor

New York, New York 10154

Attention: Chief Financial Officer

Email: paul.quinlan@blackstone.com

with required copies to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Andrew R. Keller

Email: akeller@stblaw.com

  

Blackstone Real Estate Income Trust, Inc.

345 Park Avenue, 10th Floor

New York, New York 10154

Attention: Leon Volchyok

Email: leon.volchyok@blackstone.com

The Adviser:   

BX REIT Advisors L.L.C.

c/o The Blackstone Group L.P.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: General Counsel

Email: judy.turchin@blackstone.com

with required copies to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Michael Wolitzer

Email: mwolitzer@stblaw.com

  

BX REIT Advisors L.L.C.

c/o The Blackstone Group L.P.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: Leon Volchyok

Email: leon.volchyok@blackstone.com

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 22(a).

(b) Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

(c) Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(d) Governing Law; Exclusive Jurisdiction; Jury Trial. The provisions of this
Agreement shall be construed and interpreted in accordance with the laws of the
State of New York. The parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of New York and the Federal courts of
the United States of America located in Borough of Manhattan, New York for
purposes of any suit, action or other proceeding arising from this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or thereof, that it is
not subject thereto or that such action,

 

12



--------------------------------------------------------------------------------

suit or proceeding may not be brought or is not maintainable in such courts or
that the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts. Each of the parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of any such dispute. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(e) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

(f) Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

(g) Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

(h) Headings. The titles and headings of Sections and Subsections contained in
this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

(i) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

23. INITIAL INVESTMENT. The Adviser or one of its Affiliates has contributed
$200,000 (the “Initial Investment”) in exchange for the initial issuance of
Shares of the Company. The Adviser or its Affiliates may not sell any of the
Shares purchased with the Initial Investment while the Adviser acts in an
advisory capacity to the Company. The restrictions included above shall not
apply to any Shares acquired by the Adviser or its Affiliates other than the
Shares acquired through the Initial Investment. Neither the Adviser nor its
Affiliates shall vote any Shares they now own, or hereafter acquire, or consent
that such Shares be voted, on matters submitted to the Stockholders regarding
(i) the removal of BX REIT Advisors L.L.C. as the Adviser; (ii) the removal of
any member of the Board; or (iii) any transaction by and between the Company and
the Adviser, a member of the Board or any of their Affiliates.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.

 

Blackstone Real Estate Income Trust, Inc. By:  

/s/ A.J. Agarwal

  Name:   A.J. Agarwal   Title:   President BREIT Operating Partnership L.P. By:
 

Blackstone Real Estate Income Trust, Inc., as

general partner

By:  

/s/ A.J. Agarwal

  Name:   A.J. Agarwal   Title:   President BX REIT Advisors L.L.C. By:  

/s/ A.J. Agarwal

  Name:   A.J. Agarwal   Title:   Authorized Signatory